MEMORANDUM OPINION

                                        No. 04-09-00107-CV

              Hermila LOPEZ; Maria A. Cardiel; Maria Elena Jensen; Santos Cerda, Jr.;
                              Dora James and Elida Valladarez,
                                         Appellants

                                                  v.

                                 Robert S. KLINE and Shirley Kline,
                                             Appellees


                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2006-CI-02854
                       Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 12, 2009

DISMISSED

           Appellants have filed a motion to dismiss this appeal. The motion contains a certificate

of service to Appellees Robert S. Kline and Shirley Kline who have not opposed the motion.

Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).



                                                   PER CURIAM